            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                         1:19 CV 252

SELECTIVE INSURANCE             )
COMPANY OF AMERICA              )
A/S/O THE COUNTRY CLUB          )
OF SAPPHIRE VALLEY, INC.,       )
                                )
           Plaintiff,           )
v.                              )                           ORDER
                                )
BLOSSMAN GAS OF NORTH           )
CAROLINA, INC.,                 )
                                )
           Defendants.          )
_______________________________ )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 11) filed by Richard L. Robertson.         The Motion

indicates that Mr. Robertson, a member in good standing of the Bar of this

Court, is local counsel for Plaintiff and that he seeks the admission of Thomas

Paolini, who the Motion represents as being a member in good standing of the

Bar of the State of New Jersey. It further appears that the requisite admission

fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 11) and ADMITS

Thomas Paolini to practice pro hac vice before the Court in this matter while

associated with local counsel.
                                     Signed: November 21, 2019
